Citation Nr: 1037812	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disease, 
including psoriasis and a benign tumor or tumors, to include as 
secondary to an in-service electrical shock injury or, in the 
alternative, as secondary to a service-connected right below-the-
knee amputation due to underlying peripheral vascular disease 
caused by an electric shock injury.

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to an in-service electrical shock injury or, 
in the alternative, as secondary to a service-connected right 
below-the-knee amputation due to underlying peripheral vascular 
disease caused by an electric shock injury.

3.  Entitlement to service connection for hypertension, to 
include as secondary to an in-service electrical shock injury or, 
in the alternative, as secondary to a service-connected right 
below-the-knee amputation due to underlying peripheral vascular 
disease caused by an electric shock injury.

4.  Entitlement to service connection for vascular disease 
(exclusive of peripheral vascular disease of the right lower 
extremity), to include as secondary to an in-service electrical 
shock injury or, in the alternative, as secondary to a service-
connected right below-the-knee amputation due to underlying 
peripheral vascular disease caused by an electric shock injury.

5.  Entitlement to service connection for arthritis of the 
cervical and lumbar spine, secondary to electrical shock injury 
or service connected below the knee amputation.

6.  Entitlement to service connection for kidney failure, to 
include as secondary to electrical shock or service connected 
below the knee amputation.

7.  Entitlement to a total rating for compensation purposes due 
to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1950 to August 
1954, and prior active duty training (ACDUTRA) and inactive duty 
for training (INACTDUTRA) in the U.S. Marine Corps Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In an April 2007 decision, the Board denied the Veteran's claims 
for service connection for a skin disease, diabetes mellitus, 
hypertension, and vascular disease (exclusive of peripheral 
vascular disease of the right lower extremity).  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court or CAVC).  In a Memorandum Decision dated 
in September 2009, the Court vacated the Board's April 2007 
decision and remanded the case to the Board for action in 
compliance with the Court's decision.

In connection with his appeal, the Veteran and his wife presented 
testimony before the undersigned Veterans Law Judge at a VA 
Central Office hearing in August 2010.  A transcript of the 
hearing is associated with the claims file.

The Veteran submitted additional evidence in August 2010, along 
with a waiver of his right to have the evidence initially 
considered by the RO.

With regard to issues 5-7, post-hearing review of the record 
reveals that they were developed while the first 4 issues were 
being reviewed by the Court.  A timely substantive appeal has 
been submitted and so those matters are also before the Board and 
are discussed below.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the case must be remanded at this point, in 
part, for further development in compliance with the Court's 
Order.

In various statements and during the Veteran's August 2010 Board 
hearing, he has expressed his belief that his current skin, 
diabetes mellitus, hypertension, and vascular disabilities stem 
from an electrical shock injury during service or, in the 
alternative, that they are secondary to a service-connected right 
below-the-knee amputation due to underlying peripheral vascular 
disease caused by an electric shock injury.  The Veteran has 
submitted statements from various physicians indicating that it 
was plausible that the high-voltage injury of the type the 
veteran has described could have late sequelae such as diabetes, 
hypertension, and vascular disease.

In a previous March 2006 remand, the Board instructed that the 
Veteran was to be provided a VA medical examination to determine 
the etiology of the claimed disabilities.  In the remand order, 
the Board included instructions that the examiner specifically 
opine as to whether a causal link existed between the Veteran's 
claimed disabilities and his in-service electric shock, and that 
the examiner provide his rationale for any opinion provided.

In the April 2007 decision, the Board denied service connection 
for a skin disease, including psoriasis and a benign tumor or 
tumors, diabetes mellitus, hypertension, and vascular disease 
(exclusive of peripheral vascular disease of the right lower 
extremity, finding that these disabilities were not present 
during service or for many years thereafter, were not related to 
service, or that these disability were caused by or aggravated by 
a service-connected right below-the-knee amputation due to 
underlying peripheral vascular disease.  In the decision, the 
Board specifically found that the September 2006 VA examination 
provided in response to the March 2006 Board remand and 
addressing the etiology of the claimed disabilities was adequate.  
It relied on the examiner's opinion, which concluded that the 
Veteran's disabilities were neither the result of the electrical 
injury nor secondary to it, in denying the claims.

In the September 2009 CAVC memorandum decision, the Court pointed 
out that while the September 2006 VA examination report describes 
a full examination of the Veteran's history, records and physical 
health, it failed to provide any rationale or analysis to support 
its conclusions.  Rather, the report merely lists all the 
information and concludes by stating that the claimed conditions 
are not secondary to electrocution or peripheral vascular 
disease.  Accordingly, the Court found the September 2006 VA 
examination upon which the Board relief inadequate for 
adjudication purposes.

Thus, in light of the CAVC decision, the Board finds that these 
issues must be remanded for the purpose of providing another VA 
examination to determine the etiology of the Veteran's claimed 
skin disability, diabetes mellitus, hypertension, and vascular 
disease and including a fully-stated rationale for any opinion 
expressed.  

As to the other issues, more recently developed, it appears that 
etiological opinions are also indicated in order for complete 
adjudication of the case.  The total rating issue will be 
deferred pending the development requested herein.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the nature, extent, and etiology of any 
currently present diabetes mellitus, 
hypertension, skin disease (claims as 
tumors and psoriasis), vascular 
disabilities, cervical and lumbar spinal 
disorders, or kidney disorders.  The claims 
file must be made available to and reviewed 
by the examiner(s).  The examiner(s) should 
consider any pertinent findings set for in 
the Veteran's claims folder.

Following a review of the relevant medical 
evidence in the claims file, a report of 
the Veteran's medical history, and a 
clinical evaluation, and any tests that are 
deemed necessary, the examiner(s) are asked 
to opine whether it is as least as likely 
as not (50 percent or more probability) 
that (1) the Veteran's diabetes mellitus, 
hypertension, any skin disease that may be 
present, vascular disease (exclusive of 
peripheral vascular disease of the right 
lower extremity), cervical or lumbar spine 
disorders, or a kidney disorder began 
during service or is causally linked to any 
incident of service, to include a 
documented electric shock injury; and, that 
(2) diabetes mellitus, hypertension, any 
currently present skin disorder, vascular 
disease (exclusive of peripheral vascular 
disease of the right lower extremity), 
cervical or low back disorder, or a kidney 
disorder was more likely than not, caused 
or aggravated by the Veteran's service-
connected right below-the-knee amputation 
due to his underlying peripheral vascular 
disease of the right lower extremity.

If there is other identifiable etiology for 
any of the disorders at issue, that should 
also be set out with full medical 
discussion of the evidence used in reaching 
the decision.

The examiner must set forth the 
complete rationale underlying any 
conclusions or opinions.

2.  Then, the RO should readjudicate the 
issues on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



